Citation Nr: 0022497	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-29 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1942 to 
March 1944.  He is deceased, and the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
the above issues.

As discussed below, the claim for service connection for the 
cause of the veteran's death is being remanded because it is 
well grounded and additional development is needed.  The 
Board will defer a decision on the claim of entitlement to 
DEA until the cause of death claim returns from Remand.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1994.  The immediate 
cause of death was lung cancer.

2.  The appellant has submitted competent lay evidence that 
the veteran was exposed to mustard gas during his period of 
active service.

3.  The claim for service connection for the cause of the 
veteran's death is plausible; however, the RO has not 
obtained sufficient evidence for a fair disposition of this 
claim.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded, but VA has not satisfied 
its statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5103 and 
5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West Supp. 2000) (setting 
forth criteria for establishing service connection).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  Establishing 
direct service connection for a disability that was not 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110 and 1131 (West Supp. 
2000); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

The veteran died on August [redacted], 1994.  The immediate cause of 
his death was lung cancer.  Prior to his death, the veteran 
was service-connected for a duodenal ulcer, evaluated as 20 
percent disabling.  The appellant argues that service 
connection is warranted for the veteran's cause of death 
either (a) because he should have been service-connected for 
the lung cancer that caused his death based on exposure to 
mustard gas during service, or (b) because his service-
connected duodenal ulcer contributed to his death in that he 
was unable to complete the medical treatment required for 
lung cancer due to exacerbation of his ulcer symptoms. 

There is sufficient evidence of record that renders plausible 
a claim for service connection on the theory that the 
veteran's lung cancer was related to mustard gas exposure 
during his period of military service.  Service connection 
can be established for certain disorders on the basis of a 
presumption that exposure to certain agents during military 
service results in the subsequent development of these 
disorders.  38 C.F.R. § 3.316 provides the following:

(1)  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(2)  Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

(3)  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

The appellant claims that the veteran participated in combat 
during World War II and that he was exposed to chemical and 
mustard gases on the battlefields.  Although the veteran 
never stated during his lifetime that he was exposed to any 
chemicals during his military service, the appellant's 
contentions are presumed true for the purpose of determining 
whether the claim is well grounded.  Pearlman v. West, 11 
Vet. App. 443, 447 (1998) (for the purposes of submitting a 
well-grounded claim relating to exposure to toxic gases . . . 
the Board must assume that the lay testimony of exposure is 
true).  

Medical evidence of a nexus between the claimed disorder and 
a disease or injury incurred during service is presumed if 
the veteran (1) experienced full-body exposure, (2) to the 
specified vesicant agent, (3) during active military service, 
and (4) has subsequently developed one of the conditions 
specified in 38 C.F.R. § 3.316.  Pearlman, 11 Vet. App. at 
446.  The veteran died of lung cancer, which is listed in 
38 C.F.R. § 3.316(a) as a condition that can develop from 
full-body exposure to nitrogen or sulfur mustard during 
service.  Accordingly, pursuant to Pearlman, this claim is 
well grounded.

However, the Board concludes that this is not the type of 
well-grounded claim that is meritorious on its own, but 
rather one that may be capable of substantiation with further 
development of the medical evidence on remand.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The record does not 
contain sufficient evidence to decide this claim fairly, as 
discussed more fully below.  Accordingly, further assistance 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103, and this claim is REMANDED for the 
development discussed below.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded, and, to that extent 
only, the appeal is granted. 


REMAND

In order to ensure that the Board has a complete record upon 
which to decide the appellant's claim for service connection 
for the cause of the veteran's death, additional evidentiary 
development is needed.

The appellant submitted a medical record from Vanderbilt 
University where the veteran underwent radiation therapy.  
This record shows that the veteran was referred by a Dr. 
Velkamp.  The veteran's death certificate indicates that he 
was dead on arrival at LaFollette Medical Center.  Treatment 
records from these facilities and physicians have not been 
requested.  These treatment records may be relevant to the 
appellant's claim and are necessary for a fair adjudication 
of her claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, an attempt to obtain these records is warranted.  

Also, admission reports from the VA Medical Center in 
Nashville, Tennessee, show that the veteran was receiving 
treatment at that facility for symptoms associated with his 
terminal cancer as late as June 1994.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and such records must be 
considered in deciding the appellant's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

VBA's Adjudication Procedure Manual, M21-1, Part III,  5.18 
provides procedures for developing claims based on mustard 
gas exposure.  The RO attempted to follow these procedures 
and verify whether the veteran was, in fact, exposed to 
mustard gas during service.  The RO requested information as 
to whether the veteran was on a list of Army volunteers who 
participated in mustard gas testing between 1943 and 1945 in 
accordance with M21-1, Part III,  5.18(c), and Compensation 
and Pension Service responded that the veteran was not on the 
list.  

The RO also requested information from the U.S. Army Chemical 
and Biological Defense Agency, in accordance with M21-1, Part 
III,  5.18(e).  That facility responded that additional 
information was needed, such as the veteran's recollection as 
to the dates and circumstances of exposure.  Clearly, that 
cannot be done in this case.  However, that facility also 
indicated that a search could be conducted according to the 
veteran's unit assignment.  The RO had only specified that 
the veteran was possibly exposed in Italy or Africa between 
1942 and 1944, which is clearly too general for a meaningful 
search to be conducted.  

The Board has reviewed the veteran's service records and 
found that he was at Drew Field in Florida until December 11, 
1942, when he was assigned to the Headquarters Company of the 
2691st Signal Air-Warning Battalion.  The service medical 
records show that he was hospitalized continuously for 
treatment for his ulcer from October 24, 1943, until his 
separation from service in March 1944.  Therefore, if the 
veteran was, in fact, exposed to mustard gas as the appellant 
contends, it would have occurred between December 11, 1942, 
and October 24, 1943, while assigned to the Headquarters 
Company of the 2691st Signal Air-Warning Battalion.  During 
VA examinations in 1944 and 1946, the veteran reported 
serving overseas in Tunisia, Africa, Sicily and Italy.  Since 
his personnel records are not available, the RO can use the 
veteran's statements in an attempt to verify any chemical 
exposure.  Based on this information, the RO should again ask 
if the U.S. Army Chemical and Biological Defense Agency can 
verify exposure to mustard gas. 

Since the appellant's claim is well grounded, a medical 
opinion as to the etiology of the veteran's lung cancer would 
also be helpful.  

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Ask the appellant to complete the 
appropriate release forms so the RO can 
request the veteran's medical records 
from Vanderbilt University, Dr. Velkamp, 
LaFollette Medical Center, and any other 
private physician or medical facility 
that treated him for his lung cancer.  If 
any request is unsuccessful, advise the 
appellant that these treatment records 
are important to her claim and that it is 
her responsibility to submit them.  See 
38 C.F.R. § 3.159(c) (1999).  Allow an 
appropriate period of time within which 
to respond. 

2.  Obtain and associate with the claims 
file the veteran's complete medical 
records for all treatment from July 1992 
(the latest treatment records associated 
with the claims file) to August 1994 from 
the VA medical facility in Nashville. 

3.  Contact the U.S. Army Chemical and 
Biological Defense Agency and request 
verification of the veteran's alleged 
exposure to mustard gas between 
December 11, 1942, and October 24, 1943, 
while assigned to the Headquarters 
Company of the 2691st Signal Air-Warning 
Battalion in Tunisia, Africa, Sicily, and 
Italy.  Associate all correspondence with 
the claims file.

4.  After receiving the above private and 
VA medical records and after receiving a 
response from the U.S. Army Chemical and 
Biological Defense Agency, refer the 
veteran's claim file to the appropriate 
specialist to obtain an opinion as to the 
etiology of the veteran's lung cancer.  
The examiner should indicate in the 
report that the claims file was reviewed.  
The examiner must provide a complete and 
detailed rationale for all conclusions 
and opinions.

Prior to rendering the following opinion, 
the examiner should review all the 
evidence of record, including, but not 
limited to, the private and VA medical 
records concerning treatment for the 
veteran's lung cancer and any documents 
obtained showing possible mustard gas 
exposure.  The examiner should render an 
opinion as to whether the veteran's lung 
cancer was at least as likely as not 
related to mustard gas exposure during 
service.  The examiner should comment on 
the likely role, if any, that the 
veteran's reported cigarette smoking of 
one or two packs per day for 35-40 years, 
with cessation of smoking in 
approximately 1974, played in the 
development of his lung cancer. 

Further, the examiner should review the 
veteran's service medical records and 
state whether or not there is any 
evidence of acute effects of mustard gas 
exposure.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full.  Ensure 
that the VA opinion includes fully 
detailed answers to all questions asked.  
If it does not, it must be returned to 
the physician for corrective action.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, readjudicate the 
appellant's claims for service connection 
for the cause of the veteran's death and 
entitlement to Dependents' Educational 
Assistance 
under 38 U.S.C. Chapter 35, with 
consideration of the additional evidence 
developed upon remand.  In adjudicating 
the claims the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

7.  If the benefit sought on appeal 
remains denied, provide the appellant and 
her representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 



